DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 9 (as well as dependent claims 6, 8, 14, and 15) recite the limitation “ultra-low temperature.” However, “ultra-low” is a relative term, the metes and bounds of which are not clearly defined. It is noted that while para. 0004 of the specification recites examples of ultra-low temperature ranges, these are presented merely as examples and to not provide a clear definition of the metes and bounds of the term “ultra-low.” Claims 1-5 and 7-15 are also rejected since they depend from either of rejected claims 1 and 9. (It is further however that claims 6 and 15 clearly recite limits of the “ultra-low temperature,” and thus the respective independent claims 1 and 9 would no longer be indefinite if the subject matter of these claims are incorporated therein.)
	At claim 7, line 5 recites “a working fluid” at both lines 4 and 5 of the claims. It is unclear whether these are meant to be the same or different working fluids.
	At claim 7, line 8 recites “the working fluid.” This limitation is indefinite since as discussed above, the claim recites “a working fluid” twice previously in the claim, and is still unclear whether the recited working fluids are the same or different.
Claim 12 recites the limitation "the working fluid" at multiple locations throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites “a diverged portion” at both lines 3-4 and line 11 of the claim, rendering the claim indefinite since these appear to refer to different “diverged portions.” For clarity, these should be amended to read “a first diverged portion” and “a second diverged portion.”
	Claim 12 recites “the diverged portion” at line 12 of the claim. Since “a diverged portion” has been recited twice in the claim already, it is unclear as to which diverged portion this limitation refers to.
Claim 13 recites the limitation "the working fluid" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second buffer control valve" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rajtmajer et al. (US 2015/0314671 A1).
	As per claim 1, Rajtmajer et al. disclose a transport climate control system configured to maintain an ultra-low temperature (para. 0015; -32 degrees C is within range presented in para. 0004 of specification; see related rejection under 35 U.S.C. 112(b), above) over an extended period of time, the transport climate control system comprising: a primary climate control system including a first compressor 205, a first condenser 210, a first expander 220, and a main evaporator (heat exchanger 225 functions as an evaporator within the refrigeration circuit shown in Fig. 2) that is configured to thermally communicate with a climate controlled space 150; and a secondary climate control system (thermal accumulator 115) including an ultra-low temperature phase changing medium (PCM – paras. 0001, 0006, 0025, etc.) packaged inside or outside of an enclosure for a cargo (inside as shown in Fig. 2), wherein the secondary climate control system is configured to thermally communicate with the climate controlled space, the primary climate control system, and the cargo to provide additional or back-up climate control capacity at the ultra-low temperature (Figs. 1, 2; etc.).
	As per claim 6, Rajtmajer et al. disclose wherein the ultra-low temperature is at or below -30°C (includes -32°C as described at para. 0015).
	As per claim 8, Rajtmajer et al. disclose wherein the ultra-low temperature phase changing medium is at least one of liquid nitrogen and dry ice (para. 0031).
	As per claim 9, Rajtmajer et al. disclose a method for maintaining climate control of a climate controlled space over an extended period of time at an ultra-low temperature (para. 0015; -32 degrees C is within range presented in para. 0004 of specification; see related rejection under 35 U.S.C. 112(b), above), the method comprising: running a primary climate control system that includes a first compressor 205, a first condenser 210, a first expander 220, and a main evaporator (heat exchanger 225 functions as an evaporator within the refrigeration circuit shown in Fig. 2) that is configured to thermally communicate with the climate controlled space in order to provide cooling capacity to the climate controlled space 150; and running a secondary climate control system (thermal accumulator 115) that includes an ultra-low temperature phase changing medium (PCM – paras. 0001, 0006, 0025, etc.) packaged with an enclosure for housing a cargo (Figs. 1 and 2) in order to provide additional or back-up cooling capacity to the climate controlled space at the ultra-low temperature, wherein the primary climate control system and the secondary climate control system are configured to thermally communicate with the climate controlled space (Figs. 1 and 2).
	As per claims 14 and 15, see similar claims 8 and 6 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajtmajer et al. in view of Sun et al. (2018/0073791 A1)
	As per claim 2, Rajtmajer et al. do not teach wherein the primary climate control system includes a liquid receiver that: is configured to fluidly communicate with a working fluid passing through the main evaporator, is disposed on a working fluid flow path between the first condenser and the first expander, and is configured to contain the working fluid and manage demand fluctuations of the main evaporator. Sun et al. teach a transport refrigeration system comprising a liquid receiver 30 that: is configured to fluidly communicate with a working fluid passing through a main evaporator 28, is disposed on a working fluid flow path between a first condenser 24 and a first expander 26.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a receiver within the refrigeration cycle of Rajtmajer et al. for the same generally known and recited purpose of collecting refrigerant in order to manage demand fluctuations of the main evaporator.
	As per claim 3, Rajtmajer et al. do not disclose wherein the primary climate control system includes a suction-liquid heat exchanger that is configured to fluidly communicate with a working fluid passing through the main evaporator, is configured to be in thermal communication with the working fluid at a working fluid flow path between the main evaporator and the compressor, and is disposed on a working fluid flow path between the first condenser and the first expander. Sun et al. teach a transport refrigeration system comprising a suction-liquid heat exchanger 34 that is configured to fluidly communicate with a working fluid passing through the main evaporator 28, is configured to be in thermal communication with the working fluid at a working fluid flow path 40 between the main evaporator and the compressor, and is disposed on a working fluid flow path (48 & 50) between the first condenser 24 and the first expander26 (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a liquid-suction heat exchanger within the refrigeration cycle of Rajtmajer et al. for the same basic purpose of improving system efficiency by cooling liquid refrigerant against vaporized and/or vaporizing refrigerant from the evaporator (para. 0018).
	As per claim 5, Rajtmajer wherein the primary climate control system includes a sub-cooling heat exchanger that is configured to fluidly communicate with a working fluid passing through the main evaporator, and is configured to be in thermal communication with the first condenser. Sun et al. teach a transport refrigeration system comprising a sub-cooling heat exchanger 32 that is configured to fluidly communicate with a working fluid passing through the main evaporator, and is configured to be in thermal communication with the first condenser 24 (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a subcooler arrangement within the refrigeration cycle of Rajtmajer et al. for the same basic purpose of improving system efficiency by providing supplemental cooling to the condenser.
	As per claim 10, Rajtmajer et al. do not disclose the method further comprising: dampening fluctuating pressures affecting the first compressor by storing, in a first liquid receiver, a portion of a working fluid passing through the main evaporator, the first liquid being disposed on a flow path between the first condenser and the first expander. Sun et al. teach dampening fluctuating pressures affecting the first compressor by storing, in a first liquid receiver 30, a portion of a working fluid passing through the main evaporator 28, the first liquid being disposed on a flow path between the first condenser 24 and the first expander 26 (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a receiver within the refrigeration cycle of Rajtmajer et al. for the same generally known and recited purpose of collecting refrigerant in order to manage demand fluctuations of the main evaporator.
	As per claim 11, Rajtmajer et al. do not disclose the method further comprising: removing thermal energy from a working fluid upstream from the main evaporator by thermally communicating the working fluid upstream from the main evaporator with the working fluid downstream from the main evaporator via a suction-liquid refrigerant heat exchanger. Sun et al. teach removing thermal energy from a working fluid upstream from the main evaporator 28 by thermally communicating the working fluid upstream from the main evaporator with the working fluid downstream from the main evaporator via a suction-liquid refrigerant heat exchanger 34 (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a liquid-suction heat exchanger within the refrigeration cycle of Rajtmajer et al. for the same basic purpose of improving system efficiency by cooling liquid refrigerant against vaporized and/or vaporizing refrigerant from the evaporator (para. 0018).
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajtmajer et al. in view of Senf, Jr. (US 2019/0212038 A1).
	As per claim 4, Rajtmajer et al. do not teach wherein the primary climate control system includes an economizer that is configured to fluidly communicate with a working fluid passing through the main evaporator, and is configured to be in thermal communication with the working fluid at a working fluid flow path upstream from the main evaporator. Senf, Jr. teaches a transport refrigeration system comprising an economizer 240 that is configured to fluidly communicate with a working fluid passing through the main evaporator 260, and is configured to be in thermal communication with the working fluid at a working fluid flow path upstream from the main evaporator (Fig. 2; paras. 0032-0033; etc.). ). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an economizer within the system of Rajtmajer et al. for the same purpose of increasing refrigerant subcooling (para. 0032).
	As per claim 12, Rajtmajer et al. do not disclose the method further comprising: removing thermal energy upstream of the first expander by: diverging a portion of the working fluid upstream of the first expander to obtain a diverged portion of the working fluid, expanding the diverged portion of the working fluid to obtained a cooled diverged portion of the working fluid, cooling a remaining portion of the working fluid upstream of the first expander using the cooled diverged portion of the working fluid via a first economizer; or removing thermal energy upstream of a second expander by: diverging a portion of the working fluid upstream of the second expander to obtain a diverged portion of the working fluid, expanding the diverged portion of the working fluid to obtained a cooled diverged portion of the working fluid, cooling a remaining portion of the working fluid upstream of the second expander using the cooled diverged portion of the working fluid via a second economizer. Senf, Jr. teaches diverging a portion of the working fluid upstream of a first expander 250 to obtain a diverged portion of the working fluid, expanding (at expansion valve 244) the diverged portion of the working fluid to obtained a cooled diverged portion of the working fluid, cooling a remaining portion of the working fluid upstream of the first expander using the cooled diverged portion of the working fluid via a first economizer 240 (Fig. 2; paras. 0031-0033; etc.). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an economizer within the system of Rajtmajer et al. for the same purpose of increasing refrigerant subcooling (para. 0032).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajtmajer et al. in view of Yana Motta et al. (US 2018/0017292 A1).
	As per claim 7, Rajtmajer et al. do not disclose wherein in the primary climate control system includes a second compressor, a second expander, and a cascade heat exchanger, wherein the second compressor, the cascade heat exchanger, and the second expander are configured to fluidly communicate with a working fluid passing through the main evaporator, the cascade heat exchange is configured to be in thermal communication with a working fluid passing through the first compressor, and the first compressor, the first expander, and the first condenser are configured to fluidly communicate with the working fluid passing through the first compressor. Yana Motta et al. teach a transport refrigeration system comprising a second compressor 21, a second expander 24, and a cascade heat exchanger 12B, wherein the second compressor, the cascade heat exchanger, and the second expander are configured to fluidly communicate with a working fluid (refrigerant) passing through a main evaporator 25, the cascade heat exchange is configured to be in thermal communication with a working fluid passing through a first compressor 11, and the first compressor, a first expander 14, and a first condenser 15 are configured to fluidly communicate with the working fluid passing through the first compressor. Such cascade arrangements are generally known in the art, and would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply to the system of Rajtmajer et al. for the purpose of combining two refrigeration cycles in series in order to increase the system’s cooling capacity.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajtmajer et al. in view of Morris (US 3939668).
	As per claim 13, Rajtmajer et al. do not teach the method further comprising: stabilizing pressure and temperature during a start-up operation by closing a first buffer control valve (closes exit valve portion of valve 17 leading to line 19) directing a portion of the working fluid into a buffer system tank 10; and bypassing the buffer system after the start-up operation by opening the first buffer control valve (opening exit valve portion leading to line 19) and closing the second buffer control valve (closing exit valve portion leading to line 18) (Fig. 1; col. 2, line 41 – col. 3, line 7). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply such startup controls to the system of Rajtmajer et al. for the purpose of optimally controlling liquid level in the condenser under all conditions (col. 1, lines 53-55; etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763